[Cite as Barton v. Barton , 2015-Ohio-31.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                    GREENE COUNTY

 DOUGLAS C. BARTON                                   :
                                                     :     Appellate Case No. 2014-CA-21
            Petitioner-Appellant             :
                                                     :     Trial Court Case No. 2013-DV-193
 v.                                                  :
                                                     :
 KEESHA A. BARTON                                    :     (Domestic Relations Appeal from
                                                     :     (Common Pleas Court)
            Respondent-Appellee                      :
                                                     :

                                                 ...........
                                                 OPINION
                              Rendered on the 9th day of January, 2015.
                                                 ...........

DOUGLAS C. BARTON, 437 Warwick Place, Fairborn, Ohio 45324
    Petitioner-Appellant-Pro Se

CHARLES W. SLICER, III, Atty. Reg. No. 0059927, 111 West First Street, Suite 518
Dayton, Ohio 45402
      Attorney for Respondent-Appellee

                                                 .............

FAIN, J.

        1         Petitioner-appellant Douglas Barton appeals from a Civil Protection Order
                                                                                                   2


entered against him by the Greene County Common Pleas Court, Domestic Relations Division.

He raises thirteen assignments of error. Because we conclude that there is insufficient evidence

in the record that respondent-appellee Keesha Barton was placed, by force or threat of force, in

fear of imminent serious physical harm, the civil protection order from which Mr. Barton appeals

is Reversed.



                                I. The Course of Proceedings

       2        Keesha Barton and Douglas Barton were married in July 2012. Ms. Barton filed

a petition for domestic violence civil protection order on November 27, 2013. An ex parte order

of temporary protection was entered that same day, and a hearing was scheduled for December 4,

2013. On the date of the hearing, counsel for Ms. Barton filed a motion for continuance citing

the fact that Mr. Barton had filed a petition for protection and the ex parte order of temporary

protection had just been received, along with a notice of a hearing date set for December 13.

Counsel requested that both hearings be combined and reset for another date.

       3        The motion to continue was granted, and a new hearing date of February 7, 2014,

was set for both cases. The record does not contain any objection by Mr. Barton. The hearing

date was converted to a pre-trial conference, attended by counsel for both parties. A new

hearing date was set for April 14, 2014 at which both parties were represented by counsel.

Following the hearing, the trial court entered a protection order on behalf of Ms. Barton. The

trial court stated that it found credible Ms. Barton’s testimony that Mr. Barton had “engaged in a

pattern of conduct that has caused [Ms. Barton] fear of immminant [sic] harm or danger and has

led to mental distress.”
                                                                                                    3


        4         Mr. Barton, acting pro se, appeals.

        II. There Is Insufficient Evidence in the Record that Ms. Barton Was Placed,

            by Force or Threat of Force, in Fear of Imminent Serious Physical Harm

        5        Barton’s First Assignment of Error states:

               APPELLANT’S             JUDGMENT             AGAINST           HIM          FOR

       TEMPORARY/PERMANENT CIVIL PROTECTION ORDER WAS AGAINST

       THE MANIFEST WEIGHT OF THE EVIDENCE AS DEFINED BY ORC

       3113.31, THE TRIAL COURT ERRED WHEN GRANTING APPELLEE’S

       PROTECTION ORDER.

       6         Mr. Barton contends that the evidence does not support the entry of a protection

order against him.     Mr. Barton’s argument in this assignment of error, while styled as a weight of

the evidence issue, is actually centered on his claim that Ms. Barton did not submit evidence

sufficient to establish the elements necessary for the issuance of the protection order.

       7             Under R.C. 3113.31(E)(1), a court may grant a protection order to “bring about

a cessation of domestic violence.” When a trial court grants a protection order, it must find that

the "petitioner has shown by a preponderance of the evidence that petitioner or petitioner's family

or household members are in danger of domestic violence." Felton v. Felton, 79 Ohio St. 3d 34,

679 N.E.2d 672 (1997), at paragraph two of the syllabus. Domestic violence is defined in

pertinent part by R.C. 3113.31(A)(1) as “[p]lacing another person by the threat of force in fear of

imminent serious physical harm or committing a violation of section 2903.211 or 2911.211 of the

Revised Code”.

       8         Although “force” is not defined in R.C. 3113.31, it is defined elsewhere for
                                                                                                  4


purposes of the Ohio Revised Code as “any violence, compulsion, or constraint physically exerted

by any means upon or against a person or thing.” R.C. 2901.01(A)(1). With regard to imminence,

this court has previously held that because civil protection orders are intended to prevent violence

before it happens, imminence does not require an offender to carry out a threat immediately or to

be in the process of carrying it out. Young v. Young, 2d Dist. Greene No. 2005-CA-19,

2006-Ohio-978, ¶ 105. Instead, “the critical inquiry under the statute is whether a reasonable

person would be placed in fear of imminent (in the sense of unconditional, non-contingent),

serious physical harm. This inquiry necessarily involves both subjective and objective elements. *

* * Therefore, we must determine whether [the petitioner] * * * had a reasonable belief that * * *

[the offender] would cause her imminent, serious physical harm.” Id.

       9          Additionally, R.C. 2901.01(A)(5) defines “serious physical harm to persons” as

any of the following:

                (a) Any mental illness or condition of such gravity as would normally

       require hospitalization or prolonged psychiatric treatment;

                (b) Any physical harm that carries a substantial risk of death;

                (c) Any physical harm that involves some permanent incapacity, whether

       partial or total, or that involves some temporary, substantial incapacity;

                (d) Any physical harm that involves some permanent disfigurement or that

       involves some temporary, serious disfigurement;

                (e) Any physical harm that involves acute pain of such duration as to result

       in substantial suffering or that involves any degree of prolonged or intractable

       pain.”
[Cite as Barton v. Barton , 2015-Ohio-31.]
R.C. 2901.01(A)(5).

        10         Our review is limited to determining whether the issuance of the protection order

is supported by sufficient competent and credible evidence. Young v. Young, 2d Dist. Greene No.

2005-CA-19, 2006-Ohio-978, ¶ 22.

        11        The facts relevant hereto are taken from the transcript of the hearing. Ms. Barton

testified that in August 2012, she had received information that caused her concern for Mr.

Barton’s safety.     Therefore, she went to another home owned by Mr. Barton, removed his

collection of guns, and took them to her house. She testified that she then received a text from

Mr. Barton telling her that she had “better be ready for a s–t storm.” Tr., p. 23. Later, Mr.

Barton came to the marital residence. Ms. Barton had locked him out. She testified that she told

him not to come inside, but he forced a door open with a crowbar. Ms. Barton testified that Mr.

Barton screamed obscenities at her, and told her she better not go to sleep. A recording of this

fight was introduced at trial.       Ms. Barton testified that this event caused her “imminent fear.”

Tr., p. 34. When asked why she did not call the police on that date, and did not file her petition

for three months thereafter, Ms. Barton stated that Mr. Barton came back home after “things

cooled down.” Id.

        12        Ms. Barton testified that in October 2012, Mr. Barton “threw [her] around the

living room.” Tr. p. 8. Further, she testified that on Thanksgiving Day 2012, Mr. Barton

grabbed her, pushed her, and spit in her face. Ms. Barton sought her first civil protection order on

November 27, 2012. She voluntarily dismissed that petition in December 2012. She testified

that she dismissed the petition in exchange for Mr. Barton’s agreement to get counseling.

        13        There is no clear evidence of any further violent interaction between the parties

until June of 2013. Ms. Barton submitted an exhibit showing text messages between her and Mr.
                                                                                                 6


Barton on June 24, 25, and 26, 2013. On June 24, the parties discussed deck stain. On June 25,

2013, the parties went to lunch together at Ms. Barton’s request, which she made via text message.

 According to Ms. Barton, Mr. Barton picked her up for lunch and drove her to a restaurant

parking lot where he yelled at her. After lunch she texted, “I love you,” to Mr. Barton.

       14        The remainder of the text messages in the exhibit occur on June 26. The exhibit

demonstrates that between 8:28 a.m. and noon, Ms. Barton texted Mr. Barton 46 times. The

parties appear to have been at work during this time. Their offices were in close proximity. In

the texts, both parties use profanity. Ms. Barton texts that she will not “stop” until Mr. Barton

“fixes” something he did, which is never identified in the texts. The texts also indicate that she

attempted to contact him by telephone. Mr. Barton responded to most of the texts. None of his

texts contain threats; however, in one of his reply texts, Mr. Barton indicates that if Ms. Barton

does not stop harassing him, he will report her to her supervisor. Immediately thereafter, she

texted that he was threatening her. She texted Mr. Barton another 15 times between 12:20 p.m.

and 2:29 p.m.    During the lunch hour, she texted him that he was staying in his office to avoid

her. Mr. Barton did not respond to any of the last 15 text messages. In her final texts during that

time period, Ms. Barton indicated that she was at Mr. Barton’s home. That same afternoon, Ms.

Barton was arrested and charged with domestic violence. A temporary protection order was

entered against her.

       15        Ms. Barton testified that in August 2013, she learned that Mr. Barton made a

posting on his Facebook page in which he stated, “silence is golden, duct tape is silver.” A

review of the exhibit submitted by Ms. Barton shows a screen-shot of Mr. Barton’s Facebook

profile picture, which depicts a woman, not alleged to be Ms. Barton, bound and gagged with duct
                                                                                                  7


tape. Mr. Barton testified that the picture was taken from a movie and represented the fact that he

“was getting some peace and quiet. That I wasn’t having arguments any more.” Tr., p. 44.

Also during August, Mr. Barton filed for divorce.

       16       Ms. Barton finally testified that for the “last several months” before the hearing,

Mr. Barton had been telling her to “keep [her] mouth shut,” and that he had filed a civil suit

against her.

       17       In November 2013, the domestic violence charge against Ms. Barton was

amended to a charge of disorderly conduct. Ms. Barton entered a plea of no contest to the

amended charge on November 26, 2013. The judgment entry indicates that it terminated the

order of temporary protection. The next day Ms. Barton filed her second petition for a protection

order, based upon the same allegations contained in the original petition, as well as the subsequent

events set forth above.

       18       We conclude from the evidence in the record that the Bartons have a dysfunctional

and volatile relationship. Both parties have exhibited poor behavior. But the issue is whether

Ms. Barton was in fear of imminent serious physical harm caused by threat of force.

       19        Ms. Barton’s testimony at the hearing regarding her fear consists of her

generalized statement that she is afraid that her safety is in imminent and continued risk. We

conclude that the evidence in the record does not support this claim. Following the August 2012

incident, the parties reconciled and resided together again, once things “cooled down.” While

two of the 2012 incidents did involve physical contact, Ms. Barton indicated that Mr. Barton did

not cause her physical harm.      Furthermore, it appears that the parties again reconciled and

continued their relationship until June 2013, without any incidents.     The record regarding the
                                                                                                 8


June incidents do not demonstrate imminent fear. Ms. Barton initiated the text conversations,

discussed such mundane items as deck stain, and told Mr. Barton to take her out to lunch.

       20       There is no evidence of any physical act of force or threat of force since

November 2012. It is clear from the text messages that Ms. Barton was the person precipitating

the altercation that caused her arrest in June 2013. There is no evidence of physical contact

between the parties following Mr. Barton’s filing for divorce in August 2013. Ms. Barton made a

generalized claim that Mr. Barton continuously told her to keep her mouth shut for a period of

several months, but there is no evidence that these statements were made during face-to-face

encounters or via telephone, text or e-mail. While the Facebook posting is distasteful, it was not

transmitted to Ms. Barton, and does not set forth any explicit threat of force. In short, the

evidence regarding the contact between the parties in 2013 does not constitute sufficient, credible

evidence to support a finding that Ms. Barton was placed, by force or threat of force, in fear of

imminent serious physical harm. Accordingly, the First Assignment of Error is sustained.



                III. Mr. Barton’s Remaining Assignments of Error Are Moot

       21       Barton’s remaining assignments of error are as follows:

               APPELLANT’S FAILURE TO RECEIVE A TIMELY FULL HEARING

       WITHIN 10 DAYS, IN VIOLATION OF ORC 3113.31 AND U.S.

       CONSTITUTION 5TH, 6TH AND 14TH AMENDMENTS, THE TRIAL COURT

       ERRED WHEN NOT FOLLOWING OHIO REVISED CODE.

               APPELLANT’S JUDGMENT AGAINST HIM FOR TEMPORARY/

       PERMANENT CIVIL PROTECTION ORDER WAS AGAINST THE RIGHTS
                                                                  9


OF VICTIMS OF CRIMES, IN VIOLATION OF ARTICLE 1, SECTION 10a OF

THE OHIO CONSTITUTION, THE TRIAL COURT ERRED WHEN THEY

GRANTED THE CIVIL PROTECTION ORDER BY FAILING TO PROVIDE

THE APPELLANT A VICTIM OF A CRIME (COMMITTED BY THE

APPELLEE) FAIRNESS, DIGNITY AND RESPECT.

     THE APPELLEE’S ATTORNEY (BRIAN PENICK) FAILED TO FILE

NOTICE   OF   APPEARANCE   BEFORE    OR    AFTER   MOTION   FOR

CONTINUANCE; THE APPELLEE’S EX PARTE HEARING WAS PRO SE.

THE TRIAL COURT ERRED WHEN GRANTING THE CONTINUANCE, NO

GOOD CAUSE WAS SHOWN.

     THE TRIAL COURT ERRED BY LISTING APPELLEE’S ATTORNEY

PENICK AS APPELLANT’S ATTORNEY

     APPELLANT’S JUDGMENT AGAINST HIM FOR PERMANENT/

TEMPORARY CIVIL PROTECTION ORDER WAS AGAINST THE U.S.

CONSTITUTION 2ND AMENDMENT. THE TRIAL COURT ERRED WHEN

GRANTING APPELLEE’S PROTECTION ORDER, THERE WAS NO

SPECIFIC HEARING ON TAKING AWAY 2ND AMENDMENT RIGHTS.

     APPELLANT’S JUDGMENT AGAINST HIM FOR PERMANENT/

TEMPORARY CIVIL ORDER WAS AGAINST THE U.S. CONSTITUTION

8TH AMENDMENT. THE TRIAL COURT ERRED WHEN THEY GRANTED

THE CIVIL PROTECTION ORDER, THE JUDGMENT IS CRUEL AND

UNUSUAL GIVEN THAT THE APPELLANT WAS THE VICTIM OF A CRIME
                                                                                     10


AS COMMITTED BY THE APPELLEE.

        APPELLANT’S JUDGMENT AGAINST HIM FOR PERMANENT/

TEMPORARY         CIVIL    ORDER       [SIC]   WAS      AGAINST      THE     U.S.

CONSTITUTION 4TH AMENDMENT.

        APPELLANT’S JUDGMENT AGAINST HIM FOR PERMANENT/

TEMPORARY CIVIL PROTECTION ORDER WAS AGAINST THE U.S.C. 42 §

1983.

        APPELLANT’S JUDGMENT AGAINST HIM FOR PERMANENT/

TEMPORARY CIVIL PROTECTION ORDER WAS AGAINST THE U.S.C. 42 §

1985.

        APPELLANT’S JUDGMENT AGAINST HIM FOR PERMANENT/

TEMPORARY CIVIL PROTECTION ORDER WAS AGAINST THE U.S.C. 42 §

1986.

        APPELLANT’S          JUDGMENT            AGAINST          HIM        FOR

PERMANENT/TEMPORARY CIVIL PROTECTION ORDER WAS AGAINST

THE OHIO RULES OF PROFESSIONAL CONDUCT (FOR LAWYER’S) [SIC]

RULE 1.2[9], [10]; RULE 3.4(a), (b), (d), (e); RULE 3.5 (a)(1), (3); RULE 4.1 (a),

(b).

        APPELLANT’S JUDGMENT AGAINST HIM FOR PERMANENT/

TEMPORARY CIVIL PROTECTION ORDER WAS AGAINST THE OHIO

CODE OF JUDICIAL CONDUCT - CANNON 1 LACK OF INTEGRITY,

IMPARTIALITY AND APPEARANCE OF IMPROPRIETY. RULE 1.1 THE
                                                                                                11


       TRIAL COURT DID NOT COMPLY WITH THE LAW.                             RULE 1.2[5];

       CANNON 2 RULE 2.2, RULE 2.3(A),(C); RULE 2.5(A), (B); RULE 2.6(A);

       RULE 2.12(A), (B).

       22       In view of our disposition of Mr. Barton’s First Assignment of Error, his

remaining assignments of error are overruled as moot.



                                        IV. Conclusion

       23       Mr. Barton’s First Assignment of Error having been sustained, and his remaining

assignments of error having been overruled as moot, the civil protection order entered against him,

from which this appeal is taken, is Reversed.

                                         .............



HALL and WELBAUM, JJ., concur.




Copies mailed to:

Douglas C. Barton
Charles W. Slicer, III
Hon. J. Timothy Campbell (sitting by assignment)